 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDShrewsburyMotors,Inc.andAmalgamated LocalUnion 355.Case 22-CA-13424(E)16 September 1986DECISION AND ORDERCHAIRMAN DOTSON AND MEMBERS JOHANSENAND STEPHENSOn 14 February 1986 Administrative Law JudgeDavid S.Davidson issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, the Applicant, Shrewsbury Motors,Inc., filed cross-exceptions, a supporting brief, andan answeringbrief, and the General Counsel filedan answering brief to the Applicant's cross-excep-tions.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions and to adopt the recommended Order.ORDERThe National LaborRelations Board adopts therecommendedOrderof the administrative lawjudge and orders thatthe Applicant,ShrewsburyMotors, Inc., Shrewsbury,New Jersey,shallbeawarded $6,879.36 pursuant to itsEAJAapplica-tion plus any additional legal fees and expenses itcan demonstrate have been reasonably incurred inpursuingrecovery ofattorney'sfeesunder theEAJA.Jean Seibert Stucky,Esq.,andGary A. Carlson,Esq.,forthe General Counsel.Roger Meade, Esq. (Littler,Mendelson,Fastiff &Tichy),of Baltimore, Maryland, for the Applicant.DECISIONFINDINGS OF FACTI.THE UNFAIR LABOR PRACTICE PROCEEDINGGIVING RISE TO THIS APPLICATIONOn 18 October 1984 the ActingRegionalDirector forRegion 22 issued a complaint and notice of hearing inCase 22-CA-13424.The complaint alleges that:(a)As aconsequenceof the Applicant's successorshipto a previous employer, the Unionwas the exclusive bar-gaining representativeof the Applicant'semployees intwo units,one ofsales employees(unit A)and the otherof serviceand parts employees(unit B).(b)The Applicantfailed and refused to recognize andbargain withthe Unionas the exclusive representative ofthe employees in both units following bargaining requeston 17 and 21 May 1984.(c)The Applicant thereby violatedSection 8(aX5) and(1) of the Act.2Following issuanceof thecomplaint,theApplicantcalled the attention of the Regionto a formal GeneralCounsel's advice memoranduminDerby ofSan Francisco,Case 20-CA-19024, whichit contended required dismis-sal of the entirecomplaint.Thereafter a portion of thecase was submittedto the General Counsel'sDivision ofAdvice. On 28 January 1985 the ActingRegional Direc-tor notifiedcounsel forthe Union thatthe allegations ofthe complaintwith respectto the unitB employees werebeingwithdrawnbased on the conclusionthat at thetime of the refusalto bargainthe Unionhad lost its ma-jority support or the Applicantat least had a reasonablegood-faith doubt of the Union's majorityamong the em-ployees inunitB. On thesame day, the ActingRegionalDirectorissued an amended complaint reflecting with-drawal of thatallegation.After onepostponement the case was set for hearingon 3 June1985.On 30 May 1985 counsel for the Appli-cantwas advised orally thatthe RegionalDirector in-tendedto withdrawthe complaint and no hearing wouldbe held. On 14 June 1985the Regional Director issuedan order withdrawingthe first amended complaint andnotice ofhearing andapprovingthe ChargingParty's re-quest to withdrawthe chargefor the statedreason thatthe Charging Party "wasno longer interested in pursu-ing this matter."(Equal Access to Justice Act)DAVID S. DAVIDSON, Administrative Law Judge. Thisproceeding arises under the Equal Access to Justice Act,5U.S.C. § 504.1 The principalissuesframed by thepleadings are:(1)Whether the Applicant is a prevailing party withinthe meaning of that Act.(2)Whether the position of the General Counsel wassubstantially justified in the underlying unfair labor prac-tice case.(3)Whether the Applicant or the General Counselshould be awarded extraordinary fees.'The original Equal Accessto JusticeAct expired by itsterms on 30September 1984,and was reenacted,as amended,with retroactive effectPub L No.99-80;99 Stat.183 (Aug.5, 1985).II.THEAPPLICATIONFOR FEES AND EXPENSESOn 12 July1985 the Applicantfiledits application foraward of attorney'sfees and expenses pursuant to theEqual Access to JusticeAct. On 7 August1985 the Gen-eralCounselfileda motion to dismiss the applicationwhich wasdenied byOrder dated 29 August 1985.Thereafterthe GeneralCounsel filedan answer to theapplication,and the Applicantfiled aresponse accompa-nied by a request for oral argument and a motion tocompel production,whichthe General Counsel opposes.PAn additional allegation that the Applicant unilaterally changedwages and benefits on 7 May 1984 was withdrawn by the Regionpromptly on the Applicant's submission of additional information afterthe complaint issued.The Applicant does not seek reimbursement for feesor expenses incurred in connection with this allegation of the complaint;it is not at issue in this proceeding.281NLRB No. 81 SHREWSBURY MOTORSIn view of the dispositionof theapplication below, theApplicant's request for oral argument is denied. As theGeneralCounsel furnished the requested documentunder the Freedom of InformationAct shortlyafter themotion to compel production was filed,thatmotion isdenied as moot.Following receipt of the requested document,specifi-cally the advice memorandum pertaining to the underly-ing case,the Applicant filed its motion to receive evi-dence,and for sanctions,pursuant to Rule 11 of the Fed-eralRules ofCivilProcedure.Thereafter,theGeneralCounsel filed its opposition to that motion.Althoughcaptioned an opposition to the Applicant's entire motion,itcontains no argument relating to the receipt of theadvice memorandum,which the Applicant has profferedwith its motions.As that memorandum is offered in sup-port of the Applicant's basic EAJAclaims, it, along withthe pleadings, will be considered as part of the record inthis case.III.THE APPLICANT'S STATUS AS A PREVAILINGPARTYThe Applicant contends that it prevailed concerningthe alleged refusal to bargain for unit B when the firstamended complaint issued withdrawing that allegation,and that it prevailed with respect to the alleged refusalto bargain for unit A when the first amended complaintwas withdrawn.3The General Counsel contends that the Applicant isnot a prevailing party with respect to either portion ofthe complaint.With respect to unit B, she argues:The Division of Advice,an arm of the GeneralCounsel,decided that certain allegations should bedismissed.The Division of Advice routinely makessimilar decisions,and such a decision merely indi-cates that there are internal differences of opinionamong the various representatives of the GeneralCounsel. In addition,the Acting Regional Directordismissed those allegations very early in the historyof the case,and thus the Applicant cannot claimthat"substantial legal fees and expenses in pretrialpreparation"were incurred in connection withthose allegations.The General Counsel is silent concerning the contentsof the letter from the Acting Regional Director to theunion attorney explaining the withdrawal of the allega-tions as to unit B. That letter makes it clear that thoseallegations were withdrawn on their merits.Whether atthe direction of the Division of Advice or sua sponte,the withdrawal of the allegations represented a clear re-versal of the Acting Regional Director's necessary con-clusion at the time the initial complaint issued that therewas reasonable cause to believe that the Applicant's re-fusal to bargain or unit B violated the Act.When theActing Regional Director withdrew those allegations,the Applicant was placed in exactly the same position asaThere appears to be no dispute that each of these allegations consti-tutes a significant and discrete substantive portion of the unfair laborpractice proceeding.487if those allegations had been dismissed on their meritsfollowing a hearing.As the legislative history of theEqual Access to Justice Act makes clear,Congress didnot intend to limit its application to those cases in whichan applicant receives a favorable decision after hearing.'Ifindwhen the Acting Regional Director withdrewthe allegations that the Applicant refused to bargain forunit B indicating as his reason in his letter to the Charg-ing Party that the allegations lacked merit,the Applicantbecame a prevailing party regarding that portion of theoriginal complaint that was a significant and discreteportion of the proceeding.6With respect to the remainder of the complaint, theGeneral Counsel contends that the Applicant did notbecome a prevailing party when the Regional Directorhonored the Charging Party's request to withdraw thecharge,analogizing this case to cases in which com-plaintswere withdrawn on settlement or agreed onmeans of disposing of the issues between the parties.6Here,the General Counsel contends that a similar con-clusion should follow because the Regional Directorproperly exercised discretion on the Charging Party's de-cision that it no longer desired to exercise its representa-tion rights.At that point,the General Counsel contendsitbecame apparent to the Regional Director that therecould be no meaningful remedy in the unfair labor prac-ticeproceeding and that further litigation would bepointless and wasteful.The issue,however,isnot whether the Regional Di-rector properly exercised discretion in withdrawing thecomplaint and permitting withdrawal of the charge.Rather the issue is whether when that occurred the Ap-plicant became a prevailing party.Again the action ofthe Regional Director put the Applicant in exactly thesame position it would have occupied if there had been afinal order dismissing the complaint on its merits after ahearing.In determining whether the Applicant prevailed,the reasons for the Regional Director's unilateral with-drawal of the complaint are irrelevant,and making theApplicant's status to recover fees depend on the subjec-tivemotivation of a charging party's request to with-draw distorts the purposeof the Act.7Even if deemed a*H.R. Rep.No. 96-1005, Part 1 at 9(1980);H.R. Conf.Rep. No.96-1434 at 21-22 (1980);H.R. Conf.Rep. No.99-120 at 13 (1985). SeealsoSpencer v NLRB,548 F.Supp.256, 259 fn.4 (D.D.C.1982), affd. 712F.2d 539(D.C. Cir.1983), cert.denied 466 U.S. 936(1984);U.S. forHeydt v. Citizens State Bank,668 F.2d 444, 447 (8th Or. 1982);Dawson v.Pastrick,600 F.2d 70,78 (7th Or. 1979);Williamson v.SecretaryofH. U.D.,553 F.Supp.542, 544(E.D.N.Y.1982);U.S v. Pomp,538 F.Supp.513, 515 (M.D. Fla.1982).5 I am uncertain what conclusion the General Counsel intends me todraw from her assertion that the Applicant cannot clam substantial feeswere incurred in connection with these allegations. Although the divisionof fees between the branches of the unfair labor practice proceeding maynot be entirely clear from the schedule of fees and expenses submitted bythe Applicant,it is clear that the Applicant made more than a de minimisexpenditure in its successful effort to obtain withdrawal of the allegationsrelating to unit B.eCitingCarthage Heating Co.,273 NLRB 120 (1984);Duncan CraneService,JD(SF)-270-82,Case 19-CA-13802(E);CliffIndustries,JD-10-84, Case 4-CA-12008(E), et al.7 SeeNadeau v. Helgemore,581 F.2d 75, 280(1st Cir.1978). 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDprevailing party,an applicant may not recover unless theGeneral Counsel fails to show that pursuit of the com-plaint to the point of withdrawal was substantially justi-fied. If it was,there will be no recovery.If it was not,the Applicant's opportunity to recover from the Govern-ment what it has expended in defense should not be ex-tinguished by the charging party's decision,for whateverreason, that it wished the matter dropped.The circumstances in the case relied on by the GeneralCounsel differ.There withdrawal did not place the appli-cant in the same position as a finalorderdismissing thecomplaint.In each case settlement or an alternative ar-rangement reached placed obligations on the applicantthat it would not have had if the complaint was dis-missed.The complaint was withdrawn as an element of acompromise,not as a unilateral release of the applicantfrom all obligations claimed in the complaint.Ifind that the Applicant was a prevailing party withrespect to the allegations of the initial complaint and thefirst amended complaint.IV. THE GENERAL COUNSEL'S JUSTIFICATION FORTHE POSITION TAKEN IN THE UNDERLYING UNFAIRLABOR PRACTICE PROCEEDINGAs provided in 5 U.S.C. § 504(axl), as amended:An agency that conducts an adversary adjudicatonshall award to a prevailing party other than theUnited States,fees and other expenses incurred bythatparty in connection with that proceeding,unless the adjudicative officer of the agency fordsthat the positionof theagency was substantially jus-tified or that special circumstances make an awardunjust.Whether or not the position of the agencywas substantially justified shall be determined onthe basis of the administrative record,as a whole,which is made in the adversary adjudication forwhich fees and other expenses are sought.The amendments to Section 504(a)(1) in connectionwithits reenactment in 1985 added the last sentence, andin conjunction with Section 504(b)(1)(E) clarified whatCongressmeantby "position of the agency."The General Counsel contends that the Acting Re-gional Director was substantially justified in issuing theinitial complaint and the first amended complaint becausethe legal theories supporting the complaints were wellestablished and the General Counsel was at all times pre-pared to adduce evidence in support of those allegations.Pointing to the newly added last sentence of Section504(a)(1), the General Counsel contends that the issuemust be decided on the pleadings in the underlyingunfair labor practice case-the initial complaint andnotice of hearing,the first amended complaint and noticeof hearing,and the order withdrawing first amendedcomplaint and notice of hearing and approval of with-drawal of charge. The General Counsel contends that ifthe pleadings are not sufficient to deny the application,the issues can be resolved only in a hearing as there canbe no discovery of what is in the General Counsel's file,but contends further thata hearingwould be "time-con-suming,expensive and futile."8The committee on the judiciary of theHouse of Rep-resentativesclearlywas awarethat EAJAclaims wouldbe filedin cases like this,which nevermade it to hearingand described the record on whichthe issue of substan-tial justification should be determined:9In caseswhere the private partyis prevailing de-fendant,the definitionof "positionof the UnitedStates[or agency]"necessarily includes an evalua-tion of the facts thatled the agency to bring theaction againstthe private party todetermine if theagency orgovernment action was substantially justi-fied.To meetits burdenof proof inthese cases, theagencymust demonstrateto the court or adjudica-tive officer thatitwas substantially justified.Whenthe case is litigated to a final decision by acourt or adjudicative officer (or even whenthe caseis settledafter onlysome litigationprocedures) theevaluationof the government'spositionwillbestraightforward,since the partieswill have alreadyaired the facts that led the agency to bring theaction.No additional discoveryof the government'spositionwill be necessary, for EAJA petition pur-poses.Dougherty v. Lehman,711 F.2d 555, 561-562(3d Cir. 1983).When the caseisconcededon the merits,dropped bythe agency,or otherwise settled onterms favorable to the private party before any ofthe meritsare heard, the court (or adjudicative offi-cer) will againlook to the recordin the case to de-terminewhether thepositionof the governmentwas substantially justified. The recordin this in-stancewill consistof the pleadings,affidavits, andother supportingdocumentsfiled by theparties inboth the fee producing and thecase on the merits.Thus, the "substantial justificationdetermination"will not involveadditionalevidentiaryproceedingsor additional discoveryof agencyfiles, solely forEAJA purposes.The Committeeoutlines the scopeof this inquiryinamendmentsto 5 U.S.C. § 504(aXl) and 28U.S.C. § 2412(d)(1)(B).This constraint on discovery is reasonable be-cause-as theOffice of Advocacyof the SmallBusinessAdministration stated:In situationswhere a court or adjudicative offi-cer does not hearthe meritsof the agency actionbecause thecase is settledor otherwisedisposedof without a full trial,the agencycan easily be8 In their motion to dismiss, the General Counsel made an additionalargument based on the amendment to Sec 504(a)(1), contending that ab-sence of evidence in the record to establish whether the allegations onthe complaint had merit constitutes special circumstance making anaward unjust However, it is clear from the legislative history that Con-gress contemplated that awards would be made even when no evidentia-ry hearing on the merits was held in the underlying adjudicatory pro-ceedingThe critical issue is not whether the allegations had merit butwhether the General Counsel was substantially justified in making them.That can be shown without a hearing.9H R Rep. No 99-120 at 13-14 (1985) SHREWSBURY MOTORSevaluated by reference to the pleadings, affidavitsand other supporting documents filed by the par-ties in both the merits and feescase.Thus, thedetermination of the fees issue will be made with-out any additional need for discovery. Severalcourts have successfully followed this treatmentof the "position" issued in these circumstances inthe past.As the Department of Justice told the Commit-tee:Under this provision, the court would decidethe substantial justification question based on therecord before it as argued in the pleadings, in-cluding affidavits by both sides.In the light of the amendment to Section 504(a)(1) andthe committee report, I not only agree with the GeneralCounsel thata hearingon the issue of "substantial justifi-cation" would be wasteful, but I conclude that Congressintendedto eliminate hearingson that issue.' oI also agreewith the General Counsel that Congressintended to bar discovery proceedings related to determi-nation of this issue. But I cannot agree that Congress in-tended as the only alternative that consideration be limit-ed to the formal pleadings cited by the General Counselin this case.To do so would lead to one of two results incases suchas this. One possible result is to accept as anact of faith in every such case the assertionsthat legaltheory and evidence available to the General Counselsubstantially justifiedissuanceof the complaint, preclud-ing any "evaluation of the facts that led the agency tobring the action.""' Such a result would be totally atodds with the burden placed on the General Counselwhen a respondent prevails after hearing. t 2 The otherpossible result is to conclude in every such case that theGeneral Counsel failed to meet the burden of proof sincethe administrative record would provide no foundationon which to base a conclusion that the actions were sub-stantially justified.Neither of these results is acceptable.I read thestatute andthe legislative history to providea middle ground. While Congress intended to precludediscovery, it did not intend that an agency be permittedto shield entirely the facts or the basis of its action. Theexcerpt of the House report quoted above is specific thatin cases suchas this the committee intended that therecord consist of "pleadings,affidavits and other support-ing documentsfiled by the parties inboth the fee produc-ing [proceeding] and the case on the merits"(emphasisadded).While the agency may be protectedagainsthaving its files emptied and exposed through discoveryproceedings,it is not immunefrom the requirement thatit take the initiative to produce sufficient supporting ma-terial from its files or through affidavit to establish sub-stantial justification for its actions. It is left to the Gener-alCounsel to decide in each case whether and how10 Seealso statementsof Senators Grassley and Heflin, 131 Cong. Rec.S.9992, 9994.11H.R. Rep. No. 99-120, supra.12 The Act places on the agency the burden of establishing that its ac-tions were substantially justified. H.R. Rep. No. 96-1005, Part 1 (1980), at10. Sec. 102.144 of the Board's Rules and Regulations.489much to provide from investigative files by way of affi-davits and supporting documents in support of a claim ofsubstantial justification.'3 If the General Counsel decidesto file nothing or little, the Board may conclude that theGeneral Counsel's burden has not been met."The General Counsel in this case not only has failed tosubmit any affidavits or supporting documents from theunderlying case but in the answer provides almost noth-ing to suggest the basis of the General Counsel's posi-tion.With respect to the allegations of the first amendedcomplaint pertaining to unit A, in addition to her generalcontention that the General Counsel was prepared toadduce evidence to establish the violations under currentlaw, the General Counsel states only:General Counsel has reason to believe that the Ap-plicant does not dispute the facts underlying the al-legationswith respect to Unit A and that Applicantintended to raise a discredited legal argument as adefense... .In the present case, in contrast, Respondent hadadamantly refused to engage in good faith bargain-ing with respect to two units of employees; the pas-sage of timecould only lead to erosion of theUnion's support; and it is likely that the Boardwould have issued a bargaining order on behalf ofthe employees in at least one of the bargaining units(Unit A) because there is no evidence that the em-ployees in that unit had become disaffected with theUnion. Finally, the rationale underlying the issuanceof the complaint was wholly consistent with themainstream of Board law. See,JaxMold & Ma-chine, Inc.,255 NLRB 942 (1981) affd. 111 LRRM2137 (11th Cir. 1982);Furr's Cafeterias,251 NLRB879, 911 (1980)enfd. 108 LRRM 2816 (5th Cir.1981);Soule Glass & Glazing,246 NLRB 792, 802(1979), enforcement denied on other grounds, 652F.2d 1055 (1st Cir. 1981);TerrellMachine Co.,173NLRB 1480, 1481 (1969) enfd. 427 F.2d 1088 (4thCir. 1970);CelaneseCorp. of America,95NLRB644, 671-673 (1951).The principle for which all the cited cases stand is thata certified union on expiration of the certification yearenjoys a rebuttable presumption that its majority statuscontinues and that in order to rebut the presumption theemployer must affirmatively establish that at the time ofthe refusal to bargain the union either no longer enjoyedmajority status or that the employer's refusal was based13 SeeBestBread Co.,276 NLRB1298 (1985), in whichthe GeneralCounselfurnished affidavits fromthe investigatory file and the Boardfound substantial justification.14 It may be that in appropriate cases rather than furnishing the inves-tigatory affidavits or documents,the GeneralCounselmay furnish affida-vita ofagents prepared for theEAJAproceedingdescribingthe facts de-veloped during investigationwithoutdisclosing the identity of witnessesor revealing other matters contained in original documents deemed sensi-tive or confidential. Althoughan applicant may losethe opportunity tochallenge or test at a hearingthe accuracy of such affidavits, the fact thattheyare sworn and that collateral sanctions exist for any abuses may bedeemedto affordan applicant adequate protection.Because no support-ingmaterialof anykind was submittedby the GeneralCounsel in thiscase,it is unnecessary to reach that issue. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDon a good-faith and reasonably founded doubt of theunion's continuing majority status.Unlike the cited cases,as appears from the complaint,this case involves the obligation of a successor employerto recognize and bargain with the representative of thepredecessor's employees.The principles applicable to this case, while related totheCelaneseline of cases,are derived fromNLRB v.BurnsSecurity Services,406 U.S. 272 (1972). There thecourt stated:Although a successor employer is ordinarily freeto set initial terms on which it will hire the employ-ees of a predecessor,therewillbe instances inwhich it is perfectly clear that the new employerplans to retain all of the employees in the unit andin which it will be appropriate to have him initiallyconsult with the employees'bargaining representa-tive before he fixes terms. In other situations, how-ever, it may not be clear until the successor em-ployer has hired his full complement of employeesthat he has aduty tobargain with a union,since itwill not be evident until then that the bargainingrepresentative represents a majority of the employ-ees in the unit as required by § 9(a) of the Act. [406U.S. at 294-295.]At least by 6 November 1984, when the Applicantwrote a letter of position to theRegionalattorney itshould have become clear to the Region that the Appli-cant relied on the final sentence of the quoted portion oftheBurnsdecision, that it contended that in the sales unitthe Union never enjoyed a majority in the full comple-ment of the predecessor's employees, and that it had setforth supporting facts, which it contended were uncon-tradicted.Despite the fact that the November 6 letter ofposition was also attached to the application in this pro-ceeding, the General Counsel in her answer has chosento ignore it, not controverting the facts alleged by Re-spondent,not dealingwiththe legal arguments based onsuccessorship, and not choosing to indicate what legalargument advanced by Respondent was discredited.15In sum,the bald summary of contentions set forth inthe answer, accompanied by over broad citations andconsidered in the light of the failure to set forth any factsor to address any issues relating to the obligations of asuccessor employer, is about as naked a claim of substan-tial justification as one can imagine.I conclude that the General Counsel has not carriedher burden of proving substantial justification for the is-16Although the Applicant in its letter acknowledged that the Board inearly cases had taken a restrictive view concerning when a successor at-tainsits full complement,contrary to one of the positions taken in theApplicant's letter, the Applicant met those cases in two ways. First, itargued that even under those cases and accepting the Union's claim con-cerning when it first demanded recognition,the full complement in thesales unit was four of which only two were former employees at the timethe demand was made because the fourth employee had already beenhired to report for work at a later date.Second, it argued thatinJeffriesLithographCo., 265 NLRB 1499 (1982),the Board had taken a less re-strictive view that would lead to the same result The General Counsel issilent in this as in other respectssuance and prosecution of the allegations of the com-plaints relating to unit A.16Withrespect to the allegations relating to unit B, al-though those allegations were ultimately withdrawn, theGeneral Counsel nonetheless contends that the GeneralCounsel was substantially justified in including them inthe complaint. The General Counsel repeats some of thesame arguments made with respect to unit A,but con-tends additionally that submission of the case to the Di-vision of Advice shows only thatan issuemay be novel,complex, doubtful, or of broad legal significance and thatinternal differences of opinion on an issue between repre-sentatives of the General Counsel do not establish a lackof substantial justification for pursuing that issue in anadversary adjudication.There is no question that as a general matter the latterassertions are correct.However, the question is notwhether a disagreement between the Region and the Di-vision of Advice shows lack of substantial justification,but whether the General Counsel has shown that theActing Regional Director was substantially justified in is-suing the complaint in the first instance.The General Counsel contends further that the advicememorandum inDerby,which the Applicant had reliedon,was not precedent,had no stare decisis persuasive-ness, and in any event was not wholly pertinent, stating:In thatmemorandum,theDivision of Advice rea-soned that the case did not involve an effort toavoid good faith bargaining;therewas not causalrelationship between the unfair labor practices andthe Union's loss of support; and the Board wouldnot issue a remedial bargaining order on behalf of anon-majority Union. In the present case, in contrast,Respondent had adamantly refused to engage ingood faith bargaining with respect to two units ofemployees; the passage of time could only lead toerosion of the Union's support; and it is likely thatthe Board would have issued a bargaining order onbehalf of theemployees in at least oneof the bar-gaining units(UnitA) because there is no evidencethat the employees in that unit had become disaf-fected with the Union.The purported distinction regarding the service unitappears to disappear when examined in the face of theletter the Acting Regional Director wrote counsel forthe Union on 28 January 1985 to explain why he waswithdrawing the allegations concerning unit B:The investigation failed to establish that the Em-ployer, Shrewsbury Motors, Inc., refused to bargainand to negotiate with your client, AmalgamatedLocal Union 355,as collective bargaining represent-ative of its parts and service employees as alleged inpart in the charge. The investigation disclosed thaton May 30, 1984, a majority of the employees in16 Although I would concludethat the showing of substantial,justifica-tion in this case is inadequateunder any proposeddefinition, I note thatthe Board has held that in reenacting and amendingthe Equal Access toJusticeAct, Congress did not alter but merely clarified the definition of"substantialjustification."Best Bread Co,above at fn. 13. SHREWSBURY MOTORSthat unit presented the Employer with a petitionstating that they no longer wished to be representedby your client.Further,there is no evidence thatthe Employer initiated or encouraged the circula-tion of this petition among the employees.The Em-ployer'sMay 17 and May 21, 1984,refusals to rec-ognize your client were unknown to the employeesand did not affect the loss of interest among theparts and service employees. Thus,even assumingthe Employer'sMay 17th and 21st conduct was un-lawful,it did not taint the employees'petition.An Employer can rebut the presumption of con-tinuedmajority status of a union by establishingeither that the union,in fact,no longer enjoyed thesupport of a majority of unit employees;or that theemployer's refusal to bargain was predicated on agood faith and reasonably grounded doubt of theunion's continued majority status.VirginiaSports-wear, -Inc.,226 NLRB 1296,1300(1976). Your clienthad lost its majority support in the unit or therewas at least a reasonable,good faith doubt of itsmajority status among the parts and service employ-ees contemporaneous with the refusal to bargain.Further proceeding regarding Respondent's refusalto recognize and bargain with your client as repre-sentative of the parts and service employees do notappear to be warranted at this time.If anything,comparing that letter to the advice memo-randum inDerby,the case concerning unit B wouldappear stronger for dismissal than inDerby.Although the answer of the General Counsel makesthe point that the submission of the case for advice doesnot negate substantial justification,nowhere does it makean affirmative case that there was substantial justificationin the first place, other than in the cursory contentionsquoted above in connection with unit A. Unansweredare:Why did the complaint issue initially when a fewmonths later the Acting Regional Director concludedthat further proceedings were not warranted?Did any-thing change between 18 October 1984 when the com-plaint issued and 28 January 1985 when the allegationsregarding the service unit were withdrawn?Was therenew evidence brought to the attention of the Acting Re-gional Director? Was the advice memoDerbynot knownto him at the time the complaint issued?Did it representa change from earlier prosecutorial policy and case law?The answer is silent regarding these questions or anyother matters,which might serve to show that the issu-ance of the complaint was substantially justified eventhough it was later withdrawn on its merits.I find therefore that the General Counsel has failed toprove that she was substantially justified in alleging thatRespondent refused to bargain with the Union as repre-sentative of unit B.V. THEFEES AND EXPENSES FOR WHICHAPPLICANTSHOULDBE REIMBURSEDThe Applicant seeks reimbursement for fees for 84.5hours of legal services and for expenses in the amount of$541.86 incurred in defense of the complaint.The Appli-491cant seeks reimbursement for legal fees at actual hourlyrates billed,which exceeded$75 per hour.The General Counsel contends that legal fees must belimitedto $75per hour but does not contest the reason-ableness of the number of hours billed or the expenses in-curred.As provided in 5 U.S.C. § 504(bXl)(A), attorneyfees"shall not be awarded in excess of$75 per hourunless the agency determines by regulation that an in-crease in the cost of living or a special factor. . .justi-fiesa higher fee." Section102.145(b) of theBoard'sRules and Regulations provides:"No award for the at-torney oragent fees under these rules may exceed $75per hour."Accordingly,themaximum hourly rate atwhich fees may be reimbursedunder EAJAis $75.17In its motion for sanctions pursuant to Rule 11 the Ap-plicant contends that the advice memorandum showsthat the position of the General Counsel taken in thisproceeding misrepresented the basis of the advice memo-randum in this case,previouslyunavailableto the Appli-cant,that the General Counsel advanced arguments thatare "not merely undefensiblebut whollydisingenuous,"that the General Counsel's position is wholly unsupport-ed by law and fact,and that it is so indefensible as torequire sanctions to be imposed for the entireEAJA pro-ceeding as well as continued prosecution of the unit Aallegations.In her opposition to the motion,the General Counselcontends that the Federal Rules of Civil Procedure donot apply to Board proceedings,that there was no im-proprietyin her arguments seeking tojustify theGeneralCounsel's actions, and that theApplicant'smotion is "pa-tently frivolous."Thereforethe General Counsel movesfor costs and reasonable attorney's fees incurred in re-sponding to the motion and preparing the opposition.I am inclined to agree with the General Counsel thatRule 11 is not applicable to Board proceedings. Al-though Board procedures parallel district court proce-dures in some respects,they are established by separaterules and regulations,and in a number of important re-spects deviate from them,most notably in the area of dis-covery.Accordingly,I conclude that there is no basisfor relieffor the Applicantunder Rule 11.Each party additionally brands the actions of the otheras patentlyfrivolousand seeks relief under the holding ofTiidee Products,194 NLRB 1234 (1972).I fmdno basisfor recoveryunderTiideeby either. Al-though Ideny Applicant'smotion under Rule 11 on itsmerits and reject the General Counsel's defense againstthe EAJAclaim,being wrong on the merits is not thesame as being "patently frivolous."With respect to theApplicant'smotion,there is somesupport for it inTiideeand at least one circuit court deci-sion,which indicatesthat the FederalRules apply to theextent practicable.' a It is certainly debatablewhether theBoard hasthe authority to applyRule 11 if it chose todo so.Accordingly, I reject theGeneral Counsel's re-quest for costs and attorney's fees.14LandmarkIndustries,276 NLRB1468 (1985).18Frito Co. Y. NLRB,330 F.2d 458(8th Cir.1964). 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the General Counsel's defense of theEAJAclaim,the underlying flaw is failure to carry theburden placed on the General Counsel by EAJA. Butthe failure of counsel to carry the General Counsel'sburden does not mean that the Applicant has carried thesubstantial burden placed on it to establish that the Gen-eralCounsel'spositionwas frivolous.Accordingly, theApplicant'smotion for sanctions is denied.Finally the Applicantstates that it intends to make asupplemental request for legal fees and expenses incurredin connection with the application,presumably after pro-ceedings on the basic claim have been concluded. TheGeneral Counsel has stated no position in response. It ap-pears that reimbursement for such fees and expenses iscontemplated under the Equal Access to Justice Act.H.R. Rep. No. 96-1434 at 21;Tyler Business Services v.NLRB,695 F.2d 73, 77 (4th Cir. 1982). However, as theApplicant'smotion for sanctions pursuant to Rule 11sought relief not providedby EAJA,there is no basis forincluding fees and expenses attributable to the motionamongthose for which the Applicant should be reim-bursed.Accordingly, I conclude that the Applicant should bereimbursed $6337.50 forlegal feesand $541.86 for ex-penses incurred in the underlying unfair labor practicecase.In addition, the Applicant is to be reimbursed forfees and expenses incurred in connection with the appli-cation. If the Applicant and the General Counsel areunable to agree on the amount of such additional feesand expenses, the Applicantmay submit a supplement toits application within 30 days after entry of a final orderby theBoard on this fee application.CONCLUSIONS OF LAW1.The Applicant is a prevailing party with respect tothe complaint and the first amended complaint and meetsthe eligibility standards set forth in the Equal Access toJustice Act.2.TheGeneral Counsel has failed to establish that theissuance of the complaint and the first amended com-plaint and their continued prosecution were substantiallyjustified.3.TheApplicant is entitled to be reimbursed for rea-sonable attorney's fees and expenses incurred in connec-tion with the underlying unfair labor practice proceedingand the fee application as set forth in section V of thedecision above.On these fmdings of fact and conclusions of law andon the entire record,I issue the following recommend-ed'9ORDERThe Applicant's application for award of attorney'sfees and expenses pursuant to the Equal Access to Jus-ticeAct is granted in part and denied in part. The Appli-cant is granted an awardof $6879.36 plus such additionallegal fees and expenses as it can demonstrate have beenreasonably incurred in connection with its applicationunder the Equal Access to Justice Act.19 If no exceptionsare filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrdershall, as provided in Sec.102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses